DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 20 are entitled to a priority date of March 10, 2021.


Claim Objections

Claim 1 is objected to because of the following informalities:    

Claim 1 should be corrected as follows to add a comma after a second scroll element in the following clause: a compression unit including at least a first scroll element and a second scroll element, the second scroll element being configured to perform an orbiting movement relative to the first scroll element during operation of the scroll compressor

Claim 1: a oil inlet should be corrected to an oil inlet. 

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the minimal radial distance, which lacks antecedent basis. Examiner suggests amending to a minimal radial distance. 

Claims 3 and 16 recite the phrase for example with a constant gap. It is unclear whether what follows the phrase “for example” is a required feature or merely optional. 

Claims 6 and 7 recite the axial distance, which lacks antecedent basis. Examiner suggests amending to an axial distance. 

All other pending claims are rejected by virtue of their dependence on Claim 1. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7 – 9, 12, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (hereafter “Sugimoto” – US 2007/0065307) in view of Chen et al. (hereafter “Chen” – CN 111102160).

With regards to Claim 1:

Sugimoto discloses a scroll compressor (Figures 1 – 3) including:

- a hermetic outer shell (container body 1) provided with a suction inlet (suction pipe 21) configured to supply the scroll compressor with refrigerant gas (Paragraph 34) to be compressed and a discharge outlet (discharge pipe 12) configured to discharge compressed refrigerant gas,

- a compression unit (compressive element 3) including at least a first scroll element (fixed scroll 3a) and a second scroll element (orbiting scroll 3b), the second scroll element being configured to perform an orbiting movement relative to the first scroll element during operation of the scroll compressor (Paragraph 23),

- a drive shaft (drive shaft 7) which is vertically orientated and which is configured to cooperate with the second scroll element (Figure 1, Paragraph 24),

- an upper bearing arrangement (bearing portion 8a) and a lower bearing arrangement (bearing portion 14a with bearing 15) configured to rotatably support the drive shaft within the hermetic outer shell,

- a centrifugal oil pump (oil pump 18, Paragraph 30) including a pick-up tube (as shown in Figure 2, with suction port 18a) attached to a lower end portion of the drive shaft and provided with an oil inlet (suction port 18a) arranged at a lower end of the pick- up tube, the oil inlet being immersed in an oil sump (oil storage 16) arranged in a bottom section of the hermetic outer shell, the centrifugal oil pump being configured to deliver, during operation of the scroll compressor, oil to the compression unit and to the upper and lower bearing arrangements (Paragraph 30),

wherein the scroll compressor further includes a static fairing member (oil cup 17) secured to a non-rotating part of the scroll compressor (lower cap 6, Paragraph 27), the static fairing member including a static tubular part (outer tubular part 17, with the radially inner extending ends of inhibitor plates 19a forming the “static tubular part” claimed) which is at least partially immersed in the oil sump and which surrounds the pick-up tube with a predetermined distance such that a gap is formed between the inner surface of the static tubular part and the outer surface of the pick-up tube (as seen in Figures 1 – 3, there is a gap between the radially inner ends of plates 19a and the outer surface of pump 18)

Sugimoto does not explicitly disclose a minimal radial distance (Dr) between the inner surface of the static tubular part and the outer surface of the pick-up tube is between 0,5 and 5 mm. However, Sugimoto does teach that the purpose of the plates is to “inhibit oil in the oil cup 17 to rotate due to rotational friction” (Paragraph 27) such that “the rotational force of oil in the oil cup 17 can be remarkably reduced and the central portion of the oil surface can be retained at a higher position. Therefore, it is possible to suck up the oil surely” (Paragraph 38). Sugimoto also teaches that “the side ends [of plates 19a] locate as near the outer wall of the oil pump 18 as possible … to improve the effect of inhibiting the rotation of oil” (Paragraph 39). The actual radial distance between the inner surface of the rotation inhibitor and the outer surface of the pick-up tube is regarded as a result-effective variable, i.e. a variable which achieves a recognized result. Sugimoto already teaches that if the gap is too wide, then the rotation inhibition effect is minimized and oil may rotate, causing instability at the oil suction port. Likewise, if the gap is too small, the oil cup volume may not hold sufficient oil for pick-up. Chen (Figures 2 – 5) teaches a similar system with an oil pump (7) of a compressor surrounded by an oil collecting barrel (3) that has a certain radius relative to the oil pump pick up (8). As per Chen, the radius of the barrel (3) should be selected “according to the actual work of the compressor” and that “by controlling the radius size of the oil collecting cylinder can control the holding cavity of the oil cylinder in the vicinity of the pump component 7 lubricating oil liquid level height, accurate to improve the compressor under the low rotating speed and guarantee the running reliability of the pumping amount of the compressor under low rotating speed” (see English translation). As per MPEP 2144.05, once a particular parameter has been established as a result effective variable, as done above, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Given the teachings in Sugimoto and Chen above, one of ordinary skill in the art would have found it obvious to modify the system of Sugimoto by optimizing the gap distance in order to ensure proper lubrication of the compressor. 

With regards to Claim 2:

The Sugimoto modification of Claim 1 does not explicitly teach the gap formed between the inner surface of the static tubular part and the outer surface of the pick-up tube is annular, instead teaching the plates angled inwards forming the “gap”. However, Chen teaches their oil collecting barrel (3) being “cylindrical” (see Figures and English translation). Chen further teaches that he barrel is used for essentially the same purpose as the rotation inhibitor in Sugimoto. MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, since a cylindrical barrel forming an annular gap would perform essentially the same purpose as the rotation inhibitor plates of Sugimoto, one of ordinary skill in the art would have found it obvious to modify the Sugimoto modification of Claim 1 by replacing the plates with just a cylindrical barrel forming an appropriately sized gap to minimize oil rotation and thereby ensure adequate oil pick up at the oil suction port. 

With regards to Claims 5 and 19:

The Sugimoto modification of Claim 1 teaches the static tubular part axially protrudes from the lower end of the pick-up tube (as shown in Figure 2 of Sugimoto, the oil cup lower section extends below the suction port 18a of the pick-up tube of the oil pump 18).

With regards to Claim 7:

The Sugimoto modification of Claim 1 teaches the axial distance (Da) between the lower end of the static tubular part and the lower end of the pick-up tube is greater than the minimal radial distance (Dr) between the inner surface of the static tubular part and the outer surface of the pick-up tube (as per Paragraph 39 of Sugimoto: “the rotation inhibitor 19 are attached such that the lower end locates near or impinges the bottom of the oil cup 17” – note that Figure 2 of Sugimoto appears to depict the radial distance between the pick-u tube and the ends of the plates 19a as being smaller than the axial distance between the suction port of the pick-up tube and the bottom of the oil cup 17, furthermore, as per the rationale in the rejection of Claim 1, the suction port end of the pickup tube would induce less of a rotation on the oil within its vicinity than the sides of the pick-up tube would, thereby allowing for a looser axial distance compared to the radial distance to achieve the same rotation inhibition performance).

With regards to Claim 8:

The Sugimoto modification of Claim 1 does not explicitly teach a radial clearance ratio, which is the ratio between the minimal radial distance (Dr) and the outer diameter of the pick-up tube is between 2 and 25%. However, much like the radial distance itself, this is regarded as a result-effective variable and is affected by the size of the radial distance itself. Sugimoto already teaches that if the gap is too wide, then the rotation inhibition effect is minimized and oil may rotate, causing instability at the oil suction port. Likewise, if the gap is too small, the oil cup volume may not hold sufficient oil for pick-up. Furthermore, Chen teaches varying the radius of the oil cup itself in order to determine oil capacity within the cup volume based on pump/compressor performance. Given these teachings, one of ordinary skill in the art would have found it obvious to modify the system of Sugimoto by optimizing the gap distance in order to ensure proper lubrication of the compressor. It is further noted that applicant has presented no evidence of criticality or unexpected results for the recited ratio nor any parameter claimed beyond the expected results described in the prior art. 

With regards to Claim 9:

The Sugimoto modification of Claim 1 teaches the inner surface of the static tubular part directly faces the outer surface of the pick-up tube (see Figure 2 of Sugimoto).

With regards to Claim 12:

The Sugimoto modification of Claim 1 teaches the static fairing member comprises inlet guide vanes (plates 19a, Figures 2, 3, of Sugimoto) radially extending from the outer surface of the static tubular part.

With regards to Claim 13:

The Sugimoto modification of Claim 1 teaches the lower bearing arrangement comprises a radial bearing housing (lower support frame 14, Figure 1 of Sugimoto) configured to rotatably support the lower end portion of the drive shaft, the radial bearing housing including an inner radial bearing surface surrounding the outer surface of the lower end portion of the drive shaft (as shown in Figure 1 of Sugimoto, frame 14 supports the lower end of shaft 7 via bearing 15 in bearing support section 14a).


Claims 3, 4, 6, 10, 11, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (hereafter “Sugimoto” – US 2007/0065307) in view of Chen et al. (hereafter “Chen” – CN 111102160), further in view of Kuroda et al. (hereafter “Kuroda” – JP H09-032760).

With regards to Claims 3 and 16:

The Sugimoto modification of Claim 1 teaches the static tubular part includes a lower tubular portion which surrounds a lower tube part of the pick-up tube (see Figure 2 of Sugimoto, the oil cup 17 extends down and surrounds a lower part 18a of the pump 18), but does not explicitly teach a constant gap throughout. Kuroda (Figures 6, 7) teaches a similar system including a scroll compressor having an oil pump (15) whose pick-up is surrounded by a suppressing member (28) that acts to retrain the working range of the centrifugal force from the rotating pump as it acts on the oil within the vicinity of the rotating pump (see e.g. conventional system in Figure 20 vs that of Figure 7, see also Paragraphs 54 – 57). In the embodiment of Figures 6 and 7 specifically, the suppressing member (28) follows the contour of the pump (15) such that the gap formed between the two is essentially constant (Paragraph 54: “formed in a conical tubular conical and similar shapes of the oil pump 15 the outer surface”). MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, since the suppressing member of Kuroda performs essentially the same oil rotation inhibition function as the plates of the oil cup in Sugimoto, one of ordinary skill in the art would have found it obvious to modify the system of Sugimoto as modified in the rejection of Claim 1 by replacing the plates with a suppressing member that follows the contour of the pump, thereby providing a constant gap to yield the predictable result of reducing oil rotation and facilitating flow of oil into the pick-up tube. 

With regards to Claims 4, 17, and 18:

The Sugimoto modification of Claim 1 does not explicitly teach the inner surface of the static tubular part and the outer surface of the pick-up tube are configured such that the width of the gap formed between the outer surface of the pick-up tube and the inner surface of the static tubular part is substantially uniform along the longitudinal axis of the pick-up tube and/or along the outer circumference of the pick-up tube. Kuroda (Figures 6, 7) teaches a similar system including a scroll compressor having an oil pump (15) whose pick-up is surrounded by a suppressing member (28) that acts to retrain the working range of the centrifugal force from the rotating pump as it acts on the oil within the vicinity of the rotating pump (see e.g. conventional system in Figure 20 vs that of Figure 7, see also Paragraphs 54 – 57). In the embodiment of Figures 6 and 7 specifically, the suppressing member (28) follows the contour of the pump (15) such that the gap formed between the two is essentially constant, such that the width of the gap formed between the outer surface of the pick-up tube and the inner surface of the static tubular part is substantially uniform along the longitudinal axis of the pick-up tube and/or along the outer circumference of the pick-up tube (Paragraph 54: “formed in a conical tubular conical and similar shapes of the oil pump 15 the outer surface”). MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, since the suppressing member of Kuroda performs essentially the same oil rotation inhibition function as the plates of the oil cup in Sugimoto, one of ordinary skill in the art would have found it obvious to modify the system of Sugimoto as modified in the rejection of Claim 1 by replacing the plates with a suppressing member that follows the contour of the pump, thereby providing a constant gap to yield the predictable result of reducing oil rotation and facilitating flow of oil into the pick-up tube.  

With regards to Claim 6:

The Sugimoto modification of Claim 3 does not explicitly teach the axial distance (Da) between the lower end of the static tubular part and the lower end of the pick-up tube is between 1 and 3 mm. However, this is regarded as a result-effective variable, i.e. a variable which achieves a recognized result. As per the modification with Kuroda, the static member follows the contour of the pump and extends below the pump such that the static member has a hole facing the suction port of the pump (see Figure 7 and Paragraph 54 of Kuroda). Much like the gap along between the sides of the pick-up tube and the static member, the portion directly underneath the pick-up tube suction port is also susceptible to centrifugal forces from rotation of the pump, leading to suction inefficiencies. Based on the rationale described in the rejection of Claim 1, if this gap is too wide, then the rotation inhibition effect is minimized and oil may rotate, causing instability at the oil suction port. Likewise, if the gap is too small, the oil cup volume may not hold sufficient oil for pick-up. As per MPEP 2144.05, once a particular parameter has been established as a result effective variable, as done above, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Given these teachings, one of ordinary skill in the art would have found it obvious to modify the system of Sugimoto by optimizing the axial gap distance in order to ensure proper lubrication of the compressor. 

With regards to Claim 10:

The Sugimoto modification of Claim 1 does not explicitly teach the static tubular part includes an inlet opening arranged at the lower end of the static tubular part and facing the oil inlet of the pick-up tube. Kuroda (Figures 6, 7) teaches a similar system including a scroll compressor having an oil pump (15) whose pick-up is surrounded by a suppressing member (28) that acts to retrain the working range of the centrifugal force from the rotating pump as it acts on the oil within the vicinity of the rotating pump (see e.g. conventional system in Figure 20 vs that of Figure 7, see also Paragraphs 54 – 57). In the embodiment of Figures 6 and 7 specifically, the suppressing member (28) follows the contour of the pump (15) such that the gap formed between the two is essentially constant (Paragraph 54: “formed in a conical tubular conical and similar shapes of the oil pump 15 the outer surface”). MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, since the suppressing member of Kuroda performs essentially the same oil rotation inhibition function as the plates of the oil cup in Sugimoto, one of ordinary skill in the art would have found it obvious to modify the system of Sugimoto as modified in the rejection of Claim 1 by replacing the plates with a suppressing member that follows the contour of the pump, thereby providing a constant gap to yield the predictable result of reducing oil rotation and facilitating flow of oil into the pick-up tube. This would result in the static tubular part includes an inlet opening arranged at the lower end of the static tubular part and facing the oil inlet of the pick-up tube, as shown in Figure 7 of Kuroda. 

With regards to Claim 11:

The Sugimoto modification of Claim 10 teaches the flow cross- section area of the inlet opening of the static tubular part substantially corresponds to or is greater than the flow cross-section area of the oil inlet of the pick-up tube (see Figure 7 of Kuroda, the inlet opening of the oil pump 15 and the inlet opening of the suppressing member 28 are sized substantially the same).

With regards to Claim 20:

The Sugimoto modification of Claim 3 teaches the static tubular part axially protrudes from the lower end of the pick-up tube (as shown in Figure 7 of Kuroda, the suppressing member 28 extends below the suction port of the pick-up tube of the oil pump 15).


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (hereafter “Sugimoto” – US 2007/0065307) in view of Chen et al. (hereafter “Chen” – CN 111102160), further in view of Iwata et al. (hereafter “Iwata” – JP 2014-118932).

With regards to Claim 14:

The Sugimoto modification of Claim 1 does not explicitly teach the static fairing member is secured to the radial bearing housing, instead teaching the static member fixed to the bottom of the compressor (on lower cap 6 of Sugimoto). However, fixing the static member to the radial bearing housing would have bene obvious. Iwata (Figure 1) teaches a scroll compressor including a centrifugal oil pump (61) surrounded by a static member (65) that acts to ensure adequate oil is available for the pick-up tube in a similar manner as both Sugimoto and Chen. Iwata teaches that their static member is secured to a radial bearing housing (bearing portion 28) via bolts (66, see English translation: “A skirt member (65) is attached to the lower portion of the lower bearing portion (28). The skirt member (65) is formed in a cylindrical shape having an open bottom. A flange portion that expands in the radial direction is provided at the upper end portion of the skirt member (65), and this flange portion is fastened and fixed to the lower bearing portion (28) by a fastening bolt (66)”). Given the teachings of Iwata, one of ordinary skill in the art would have found it obvious to modify the system of Sugimoto as modified in Claim 1 to fix the static member to the lower bearing housing instead of the bottom of the compressor while still yielding the predictable result of inhibiting rotation of the oil to ensure adequate lubrication. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto et al. (hereafter “Sugimoto” – US 2007/0065307) in view of Chen et al. (hereafter “Chen” – CN 111102160), further in view of Toyama et al. (hereafter “Toyama” – US 2015/0030487).

With regards to Claim 15:

The Sugimoto modification of Claim 1 does not explicitly teach the lower bearing arrangement further comprises upper and lower axial thrust bearings configured to limit an axial movement of the drive shaft during operation, and a pressurized oil chamber which is fluidly connected to the centrifugal oil pump, the pressurized oil chamber being at least partially delimited by the outer surface of the lower end portion of the drive shaft, the inner radial bearing surface and the upper and lower axial thrust bearings. Toyama (Figure 9) teaches a scroll compressor with an oil pump (81) and a lower bearing arrangement (lower bearing 71) and housing (70) which includes upper and lower axial thrust bearings configured to limit an axial movement of the drive shaft during operation (see annotated Figure below, partially defined by thrust plate 75, Paragraph 49), and a pressurized oil chamber (chamber 72) which is fluidly connected to the centrifugal oil pump, the pressurized oil chamber being at least partially delimited by the outer surface of the lower end portion of the drive shaft, the inner radial bearing surface and the upper and lower axial thrust bearings (as seen in Figure 9 and annotated Figure below). MPEP 2143B teaches it is obvious to substitute known elements for one another in order to yield predictable results. In this case, the bearing arrangement shown in Toyama is known in the art and performs the predictable benefit of limiting axial movement of the shaft while ensuring adequate lubrication of the radial bearings without interfering with a possible static member adjacent to the oil pump. Given these teachings, it would have been obvious to one of ordinary skill in the art to modify the system of Sugimoto as modified in Claim 1 to replace the lower bearing assembly with one taught in Figure 9 of Toyama in order to yield these predictable benefits described above. 


    PNG
    media_image1.png
    487
    676
    media_image1.png
    Greyscale




Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Bonnefoi et al. (FR 3031549) – see Figure 1, unlabeled static member around pump 67. 

Hurlet (US 6171090) – see Figures 1, 2, pick-up guard 70 which “smooths the oil which flows into the pickup tube or shaft, eliminating flow-disrupting vortices and increasing the oil pick-up performance of the shaft or tube”, the guard protruding below the pick up suction port 69 and having an inlet 72 larger than the suction port 69.

Crum et al. (US 5533875) – see Figure 1, lower bearing arrangement including upper and lower axial thrust bearings and an oil chamber 58.

Wise (US 4565503) – see Figure 1, enclosure 48 surrounding pick-up tube 28 “to reduce the effects of cavitation”.

Murata et al. (JP S60-237182) – see Figures 2, 3, enclosure 29 having plates 30 which extend inwardly towards pick-up tube of pump 13 to “increase the oil feed capability, and prevent the seizure of a cylinder and a shaft by arranging around the oil feeding pump and in lubricating oil a baffleplate reducing the rotational speed of the lubricating oil”.

Hitachi (JP S56-013570) – see Figure 1, enclosure 29 surrounding pump 13.

Hitachi (JP S52-069614) – see Figure 1, enclosure 10 surrounding pump 9.

Sanyo (JP S57-020585) – see Figures 1, 2, enclosure 11 surrounding pump 10. 

Moriguchi et al. (JP S58- 044488) – see Figure enclosure 10 surrounding pump 11. 

Tojo et al. (JP S59-003182) see Figures, enclosure 21 surrounding oil pump. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Tuesday, November 1, 2022